I am unable to agree with the conclusion reached by my associates in this case.
It is true the power to tax is essential to the very existence of government, it inheres in every sovereignty, and "the legislature of every free state will possess it under the general grant of legislative power whether particularly specified in the constitution among the powers to be exercised by it or not." 2 Cooley, Const. Lim. 8th ed. pp. 986, 987. Experience has demonstrated, however, that the proper conduct of constitutional government requires that the power of taxation be circumscribed and limited and directed by constitutional provision. The framers of the constitution of North Dakota and the people who adopted it, were not willing that the law-making body should exercise the general legislative power in the field of taxation without restraint. So they proceeded, by rather definite rules, to direct, limit, and circumscribe *Page 71 
its power to deal with the subject of taxation. Article 11 of the state Constitution, consisting of eight sections (§§ 174-181) deals with the subject of revenue and taxation. The first six sections all regulate, restrict, limit or direct the legislative power as regards taxation. Then follow §§ 180 and 181 which provide:
"Section 180. The legislative assembly may provide for the levy, collection and disposition of an annual poll tax of not more than one dollar and fifty cents on every male inhabitant of this state over twenty-one and under fifty years of age, except paupers, idiots, insane persons and Indians not taxed."
"Section 181. The legislative assembly shall pass all laws necessary to carry out the provisions of this article."
"The object of construction, as applied to a written constitution, is to give effect to the intent of the people in adopting it. In the case of all written laws, it is the intent of the lawgiver that is to be enforced." 1 Cooley, Const. Lim. 8th ed. pp. 124, 125. In construing a constitution it must be presumed that the language has been employed with care and precision. The representatives of the people who framed the constitution, and the people who adopted it, are presumed to have expressed themselves in measured and careful terms corresponding with the immense importance of the powers delegated or restricted. It is presumed that every section, every sentence, every phrase and every word was placed in the constitution deliberately to accomplish some specific and definite purpose which would not have been accomplished if the same had not been inserted in the constitution. In considering a constitution "with a view to its interpretation, the thing which we are to seek is the thought which it expresses." 1 Cooley, Const. Lim. 8th ed. p. 127.
The tax referred to in § 180 of the Constitution is a tax on persons. The sections immediately preceding § 180 in Article 11 of the Constitution (relating to revenue and taxation) aside from providing that "the legislative assembly shall provide for raising revenue sufficient to defray the expenses of the state for each year," (Const. § 174) and shall exempt certain property from taxation (Const. § 176) constitute limitations or restrictions upon the legislative power to deal with the subject of taxation. There is a strong presumption amounting almost *Page 72 
to a moral certainty, that the framers of the constitution, and the people who adopted it, had a deliberate purpose in mind which they thought could and would be accomplished only by inserting § 180 in the constitution. As construed in the prevailing opinion, however, § 180 of the constitution was wholly useless. It served no purpose whatsoever. According to the view of the majority the constitution would have meant precisely the same if § 180 had not been inserted. The constitution should be construed so as to give effect to the purpose the framers of the constitution and the people who adopted it had in mind and it seems to me that when the language of section 180 is construed in light of the other sections of the article of which it is a part, that "the thought which it expresses" is that if it sees fit so to do the legislative assembly may provide for the levy and collection of a poll tax, but it may provide for a levy only in the amount and upon the persons specified in the section.
In the prevailing opinion reliance is placed upon the decisions in Walcott v. People, 17 Mich. 68, and in Vertrees v. State Bd. of Elections, 141 Tenn. 645, 214 S.W. 737. It seems to me, the constitutional provisions and statutory enactments involved in those cases were so different from those involved in this case that these cases have no controlling weight upon the questions involved here.
NUESSLE, J. I concur in the foregoing dissent.